department of the treasury internal_revenue_service washington d c jun tax exempt and government entities uics legend taxpayer a taxpayer b taxpayer c taxpayer d state c city d ira x ira y date date date date month month year ee year year company g company h company i sum sum court j dear this is in response to the letter submitted by your authorized representative on your behalf supplemented by correspondence dated and in which you request a private_letter_ruling under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date year died on date year a resident of city d state c not having attained age taxpayer a was survived by his wife taxpayer b at the time of his death taxpayer a was the owner of an individual_retirement_account ira x which he maintained with company g in month year company g acquired company and in month year company g adopted the name company i thus ira x is now maintained with company by means of a beneficiary designation dated date year taxpayer a named his son taxpayer c and his daughter taxpayer d as the equal beneficiaries of his ira x value of approximately sum at taxpayer a’s death ira x had a pursuant to said beneficiary designation taxpayer c has transferred by means of a trustee to trustee transfer his share in ira x to ira y an individual_retirement_arrangement ira set up and maintained with company h in the name of taxpayer a deceased for the benefit of taxpayer c additionally at of the date of this ruling_request taxpayer d still maintains her share in ira x _ however pursuant to said page beneficiary designation taxpayer d intends to transfer by means of a trustee to trustee transfer her share in ira x to another ira qualified within the meaning of code sec_408 set up and maintained in the name of taxpayer a deceased for the benefit of taxpayer d taxpayer d intends to take distributions both required and non-required from said transferee ira on date year taxpayer b filed a notice of election of surviving spouse’ with court j state c a court of competent jurisdiction said notice was filed pursuant to eptl 1a of the statutes of state c pursuant to said notice taxpayer b as surviving_spouse of taxpayer a is entitled to receive of the net estate of taxpayer a taxpayer b’s authorized representative has asserted that as a result of her election taxpayer b is entitled to receive pro_rata shares of ira x ira y and the transferee ira to be set up in the name of taxpayer a deceased for the benefit of taxpayer d with respect-to each ira taxpayer a’s share will be approximately sum taxpayer b intends to receive her elective shares of ira y and the transferee ira set up and maintained in the name of taxpayer a deceased to benefit taxpayer d and within days of receipt either transfer them by means of trustee to trustee transfers or receive them as distributions and roll them over into an ira set up and maintained in her name based on the above facts and representations you through your authorized representative request the following letter_ruling that with respect to taxpayer b the portion of the ira transferred from ira x standing in the name of taxpayer a deceased for the benefit of taxpayer d to which taxpayer b is entitled pursuant to her election made pursuant to the statutes of state c is not an inherited ira as that term is defined in code sec_408 that with respect to taxpayer b the portion of ira y to which taxpayer b is entitled pursuant to her election made pursuant to the statutes of state c is not an inherited ira as that term is defined in code sec_408 that taxpayer b may be treated as the distributee or payee of her elected share of the ira transferred from ira x standing in the name of taxpayer a deceased for the benefit of taxpayer d for purposes of code sec_408 that taxpayer b may be treated as the distributee or payee of her elected share of ira y for purposes of code sec_408 page that taxpayer b the surviving_spouse of taxpayer a may either transfer or roll over the distribution that she will receive from the transferee ira set up and maintained in the name of taxpayer a deceased to benefit taxpayer d into an ira set up and maintained in her name furthermore as long as the rollover is timely the transferee ira distribution will not be included in taxpayer b’s gross_income pursuant to code sec_408 with respect to calendar_year the year in which the distribution or transfer will occur and that taxpayer b the surviving_spouse of taxpayer a may either transfer or roll over the ira y distribution which she will receive into an ira set up and maintained in her name furthermore - as long as the rollover is timely the ira y distribution will not p be included in taxpayer b’s gross_income pursuant to code sec_408 with respect to calendar_year distribution or transfer will occur the year in which the with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving pages spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also r b date the preamble to the final regulations indicates in relevant part that with respect to calendar years beginning on or after date the final regulations must be used to determine required minimum distributions sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an-unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the final regulations q a-5 a further provides in relevant part that an electing surviving_spouse must first take the required_distribution for the calendar_year that contains the ira holder's date of death determined with respect to the deceased ira owner prior to making the election to treat the deceased's ira as her own this requirement also applies to a surviving_spouse who elects to roll over an ira of a decedent into her own ira the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate with respect to your ruling requests taxpayer b may not elect to treat the portions of iras x y and the transferee ira set up and maintained in the name of taxpayer a deceased to benefit taxpayer d to which she is entitled under the law of state c as her own as a result it then becomes necessary to determine if she may either transfer or roll over said portions into her own ira generally if a decedent's qualified_plan assets including ira assets do not pass to the decedent's surviving_spouse by means of a beneficiary designation or under the terms of the plan or ira said spouse will not be treated as acquiring them from the decedent thus generally said surviving_spouse will not be eligible to transfer or roll over the qualified_plan or ira proceeds into her own ira page the issue raised in this ruling_request is whether the general_rule above applies where ira_distributions are made directly to a surviving_spouse because of her election under relevant state law to take a portion of her deceased’s husband's estate an ira to which she was not entitled under the deceased’s beneficiary designation in this case taxpayer b by operation of state law is entitled to receive a pro_rata share of taxpayer a’s ira x beneficiary thereof would be entitled to either transfer or roll over said share into an ira set up and maintained in her name if paid to her directly from ira x taxpayer b as sole direct however we note that a portion of the assets of ira x has been transferred by means of a trustee to trustee transfer into ira y we also note that ira y remains titled in the name of taxpayer a deceased and that it is payable to taxpayer c the beneficiary thereof we also note that taxpayer c was one of two equal beneficiaries of taxpayer a's ira x - furthermore we note that a portion of the assets of ira x will be transferred by means of a trustee to trustee transfer into another ira set up and maintained in the name of taxpayer a deceased for the benefit of taxpayer d we also note that said transferee ira will remain titled in the name of taxpayer a deceased and that it will be payable to taxpayer d the beneficiary thereof we also note that taxpayer d was the other of two equal beneficiaries of taxpayer a’s ira x in this case we believe that the transfer of a portion of the assets of ira x into ira y and the proposed transfer of a second portion into the above-described transferee ira benefiting taxpayer d do not change the result and that taxpayer b as taxpayer a’s surviving_spouse who has the right to elect to receive a portion of taxpayer a’s estate under the law of the state of taxpayer a’s domicile at his death may upon receipt either roll over the distribution of said portion s from both ira y and the above-described transferee ira into an ira set up and maintained in her name or transfer said portion s into such an ira thus under the facts stated above for purposes of code sec_408 and sec_408 taxpayer b is to be treated as the payee and beneficiary of the above referenced portions of both ira y and the above-described transferee ira that will benefit taxpayer d therefore in response to your ruling requests we conclude as follows that with respect to taxpayer b the portion of the ira transferred from ira x standing in the name of taxpayer a deceased for the benefit of taxpayer d to which taxpayer b is entitled pursuant to her election made pursuant to the page statutes of state c is not an inherited ira as that term is defined in code sec_408 that with respect to taxpayer b the portion of ira y to which taxpayer b is entitled pursuant to her election made pursuant to the statutes of state c is not an inherited ira as that term is defined in code sec_408 that taxpayer b may be treated as the distributee or payee of her elected share of the ira transferred from ira x standing in the name of taxpayer a deceased for the benefit of taxpayer d for purposes of code sec_408 that taxpayer b may be treated as the distributee or payee of her elected share of ira y for purposes of code sec_408 that taxpayer b the surviving_spouse of taxpayer a may either transfer or roll over the distribution that she will receive from the transferee ra set up and maintained in the name of taxpayer a deceased to benefit taxpayer d into an ira set up and maintained in her taxpayer b’s name furthermore as long as the rollover is timely the transferee ira distribution will not be included in taxpayer b's gross_income pursuant to code sec_408 with respect to calendar_year distribution or transfer will occur and the year in which the that taxpayer b the surviving_spouse of taxpayer a may either transfer or roll over the ira y distribution which she will receive into an ira set up and maintained in her taxpayer b’s name furthermore as long as the rollover is timely the ira y distribution will not be included in taxpayer b’s gross_income pursuant to code sec_408 with respect to calendar_year distribution or transfer will occur the year in which the this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the transferee ira ira y set up and maintained in the name of taxpayer a to benefit taxpayer c also meets the requirements of code sec_408 at all times relevant thereto furthermore it assumes that the transferee ira set up and maintained in the name of taxpayer a deceased for the benefit of taxpayer d will also meet the requirements of code sec_408 at all times relevant thereto next it assumes that the ira into which taxpayer b will either roll over or transfer her distributions from ira y and the transferee ira also meets the requirements of code sec_408 at all times relevant thereto finally if pape taxpayer b rolls over the distributions she will receive from ira y and the transferee ira into an ira set up and maintained in her name it assumes that the rollovers will be made within the time frame referenced in code sec_408 pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative s if you have any questions regarding this letter_ruling you may contact fax sincerely yours pane v floor frances v sloan manager employee_plans division technical group enclosures deleted copy of letter_ruling form_437
